Exhibit 10.31 People’s Republic of China Printed by the Ministry of Land Resources of the People’s Republic of China Mining permits (copy) Mining area inflection point coordinates: Permit#: 3707820720003 X Y Ownership of mining right: Zhucheng City Ziyang Ceramic Co., Ltd. A: 397246720733426 Address: Zhucheng city, Wa Dian Town Shi Jia Lake Village B: 397246920733245 Mine Name: Wa Dian Shi Jia Lake Quarry C: 397242820733247 Economic Type: private enterprise D: 397242720733425 Minerals to be mined: Mining method:Open-pit mining Production scale: 31000 cubic meter per year Mining depth: 11Meters Mining area: 7260 square meter Validity: 6 years from 2007/02/01 to 2013/01/31 Stamped by Zhucheng City Office of Mineral Resources Management Mining Registration Seal 2007/02/09
